DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Parent Data
17542747, filed 12/06/2021 claims foreign priority to 2020-208307, filed 12/16/2020. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 12/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2017/0078499) in view of Matoba (US 2014/0082137).
Regarding claim 1, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus) that executes a job, based on a setting value, and is operative to store a history of the job, as a job history, comprising (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, comprising, [0034]-[0059]): 
a storage that stores the setting value of the executed job, as setting history information (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, [0034]-[0059]); 
a controller that reads the setting value included in the selected setting history information (CPU reads setting value information of a history information storage stored, [0034]-[0059]), wherein 
Hoshino does not specifically disclose concept of displayer that displays a selection screen for selecting the setting history information stored in the storage; and
the controller determines whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the setting history information.
However, Matoba specifically teaches concept of displayer that displays a selection screen for selecting the setting history information stored in the storage (fig. 5, user selects job history which includes setting history information displayed, and executes job, based on selection of job which includes setting history stored, [0047]-[0048]); and
the controller determines whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the setting history information (fig. 5, job history management module 305 manages the history of jobs such as printing, copying, transmission so as to determine whether to display on screen 600 at least one of the plurality of another job history such as printing, copying, transmission which includes setting history information, based on determining (comparing) the at least one of the plurality of print jobs such as printing, copying, transmission with the at least one of the other print jobs such as printing, copying, transmission which includes setting history information, [0045]-[0048])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of displayer that displays a selection screen for selecting the setting history information stored in the storage; and the controller determines whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the setting history information of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 2, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of when there is no difference between the setting value pertaining to the newly executed job and the setting value included in the setting history information, the controller determines not to display the setting history information of the newly executed job.
However, Matoba specifically teaches concept of when there is no difference between the setting value pertaining to the newly executed job and the setting value included in the setting history information, the controller determines not to display the setting history information of the newly executed job (Since when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308, this scenario cannot happen simultaneously, hence when the destination name 5083 is “monthly report folder” of the job history table 500 is not stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, system does not display information of “monthly report folder” of the job history table 500 that is not stored in the job history storage unit 308, [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of when there is no difference between the setting value pertaining to the newly executed job and the setting value included in the setting history information, the controller determines not to display the setting history information of the newly executed job of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 3, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of when a user pertaining to the newly executed job and a user pertaining to execution of the selected setting history information are the same, the controller determines not to display the setting history information of the newly executed job.
However, Matoba specifically teaches concept of when a user pertaining to the newly executed job and a user pertaining to execution of the selected setting history information are the same, the controller determines not to display the setting history information of the newly executed job (Since when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308, this scenario cannot happen simultaneously, hence when the destination name 5083 is “monthly report folder” of the job history table 500 is not stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, system does not display information of “monthly report folder” of the job history table 500 that is not stored in the job history storage unit 308, [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of when a user pertaining to the newly executed job and a user pertaining to execution of the selected setting history information are the same, the controller determines not to display the setting history information of the newly executed job of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 4, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of when a user pertaining to the newly executed job and a user pertaining to execution of the selected setting history information are the same, the controller does not store the setting value pertaining to the newly executed job.
However, Matoba specifically teaches concept of when a user pertaining to the newly executed job and a user pertaining to execution of the selected setting history information are the same, the controller does not store the setting value pertaining to the newly executed job (Since when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308, this scenario cannot happen simultaneously, hence when the destination name 5083 is “monthly report folder” of the job history table 500 is not stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, system does not display information of “monthly report folder” of the job history table 500 that is not stored in the job history storage unit 308, [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of when a user pertaining to the newly executed job and a user pertaining to execution of the selected setting history information are the same, the controller does not store the setting value pertaining to the newly executed job of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 5, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of when there is a difference between the setting value pertaining to the newly executed job and the setting value included in the setting history information, the controller determines to display the setting history information of the newly executed job.
However, Matoba specifically teaches concept of when there is a difference between the setting value pertaining to the newly executed job and the setting value included in the setting history information, the controller determines to display the setting history information of the newly executed job (Since when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308, this scenario cannot happen simultaneously, hence when the destination name 5083 is “monthly report folder” of the job history table 500 is not stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, system does not display information of “monthly report folder” of the job history table 500 that is not stored in the job history storage unit 308, [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of when there is a difference between the setting value pertaining to the newly executed job and the setting value included in the setting history information, the controller determines to display the setting history information of the newly executed job of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 6, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of displayer displays the difference.
However, Matoba specifically teaches concept of displayer displays the difference (fig. 5, job history management module 305 manages the history of jobs such as printing, copying, transmission so as to determine whether to display on screen 600 at least one of the plurality of another job history such as printing, copying, transmission which includes setting history information, based on determining (comparing) the at least one of the plurality of print jobs such as printing, copying, transmission with the at least one of the other print jobs such as printing, copying, transmission which includes setting history information, [0045]-[0048]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of displayer displays the difference of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 7, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus) that executes a job, based on a setting value, and is operative to store a history of the job, as a job history, comprising (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, comprising, [0034]-[0059]): 
a storage that stores the setting value of the executed job, as batch setting history information (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, [0034]-[0059]); 
a controller that reads the setting value included in the selected batch setting history information (CPU reads setting value information of a history information storage stored, [0034]-[0059]), wherein 
Hoshino does not specifically disclose concept of displayer that displays a selection screen for selecting the batch setting history information stored in the storage; and
the controller determines whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the batch setting history information.
However, Matoba specifically teaches concept of displayer that displays a selection screen for selecting the batch setting history information stored in the storage (fig. 5, user selects job history which includes setting history information displayed, and executes job, based on selection of job which includes setting history stored, [0047]-[0048]); and
the controller determines whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the batch setting history information (fig. 5, job history management module 305 manages the history of jobs such as printing, copying, transmission so as to determine whether to display on screen 600 at least one of the plurality of another job history such as printing, copying, transmission which includes setting history information, based on determining (comparing) the at least one of the plurality of print jobs such as printing, copying, transmission with the at least one of the other print jobs such as printing, copying, transmission which includes setting history information, [0045]-[0048])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of displayer that displays a selection screen for selecting the batch setting history information stored in the storage; and the controller determines whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the batch setting history information of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 8, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of when newly executing a job, based on the setting value stored in the storage, the controller acquires a setting value pertaining to execution of the job, and when there is a difference between the acquired setting value and the setting value stored in the storage, the controller informs a user prior to execution of the job.
However, Matoba specifically teaches concept of when newly executing a job, based on the setting value stored in the storage, the controller acquires a setting value pertaining to execution of the job, and when there is a difference between the acquired setting value and the setting value stored in the storage, the controller informs a user prior to execution of the job (fig. 5, job history management module 305 manages the history of jobs such as printing, copying, transmission so as to determine whether to display on screen 600 at least one of the plurality of another job history such as printing, copying, transmission which includes setting history information, based on determining (comparing) the at least one of the plurality of print jobs such as printing, copying, transmission with the at least one of the other print jobs such as printing, copying, transmission which includes setting history information, [0045]-[0048])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of when newly executing a job, based on the setting value stored in the storage, the controller acquires a setting value pertaining to execution of the job, and when there is a difference between the acquired setting value and the setting value stored in the storage, the controller informs a user prior to execution of the job of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 9, Hoshino discloses image forming apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of when newly executing a job, based on the setting value stored in the storage, the controller acquires a setting value pertaining to execution of the job, and when there is a difference between the acquired setting value and the setting value stored in the storage, the controller informs a user prior to execution of the job.
However, Matoba specifically teaches concept of when newly executing a job, based on the setting value stored in the storage, the controller acquires a setting value pertaining to execution of the job, and when there is a difference between the acquired setting value and the setting value stored in the storage, the controller informs a user prior to execution of the job (fig. 5, job history management module 305 manages the history of jobs such as printing, copying, transmission so as to determine whether to display on screen 600 at least one of the plurality of another job history such as printing, copying, transmission which includes setting history information, based on determining (comparing) the at least one of the plurality of print jobs such as printing, copying, transmission with the at least one of the other print jobs such as printing, copying, transmission which includes setting history information, [0045]-[0048])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of when newly executing a job, based on the setting value stored in the storage, the controller acquires a setting value pertaining to execution of the job, and when there is a difference between the acquired setting value and the setting value stored in the storage, the controller informs a user prior to execution of the job of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 10, Hoshino discloses control method for an image forming apparatus (fig. 1 item 10A, image reading apparatus) that executes a job, based on a setting value, and is operative to store a history of the job, as a job history, comprising (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, comprising, [0034]-[0059]): 
storing the setting value of the executed job, as setting history information (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, [0034]-[0059]); 
controlling to read the setting value included in the selected setting history information (CPU reads setting value information of a history information storage stored, [0034]-[0059]), wherein 
Hoshino does not specifically disclose concept of displaying a selection screen for selecting the setting history information stored in the storing; and
the controlling includes determining whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the setting history information.
However, Matoba specifically teaches concept of displaying a selection screen for selecting the setting history information stored in the storing (fig. 5, user selects job history which includes setting history information displayed, and executes job, based on selection of job which includes setting history stored, [0047]-[0048]); and
the controlling includes determining whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the setting history information (fig. 5, job history management module 305 manages the history of jobs such as printing, copying, transmission so as to determine whether to display on screen 600 at least one of the plurality of another job history such as printing, copying, transmission which includes setting history information, based on determining (comparing) the at least one of the plurality of print jobs such as printing, copying, transmission with the at least one of the other print jobs such as printing, copying, transmission which includes setting history information, [0045]-[0048])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of displaying a selection screen for selecting the setting history information stored in the storing; and the controlling includes determining whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the setting history information of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 11, Hoshino discloses control method for an image forming apparatus (fig. 1 item 10A, image reading apparatus) that executes a job, based on a setting value, and is operative to store a history of the job, as a job history, comprising (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, comprising, [0034]-[0059]):: 
storing the setting value of the executed job, as batch setting history information (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, [0034]-[0059]); 
controlling to read the setting value included in the selected batch setting history information (CPU reads setting value information of a history information storage stored, [0034]-[0059]), wherein 
Hoshino does not specifically disclose concept of displaying a selection screen for selecting the batch setting history information stored in the storing; and
the controlling includes determining whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the batch setting history information.
However, Matoba specifically teaches concept of displaying a selection screen for selecting the batch setting history information stored in the storing (fig. 5, user selects job history which includes setting history information displayed, and executes job, based on selection of job which includes setting history stored, [0047]-[0048]); and
the controlling includes determining whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the batch setting history information (fig. 5, job history management module 305 manages the history of jobs such as printing, copying, transmission so as to determine whether to display on screen 600 at least one of the plurality of another job history such as printing, copying, transmission which includes setting history information, based on determining (comparing) the at least one of the plurality of print jobs such as printing, copying, transmission with the at least one of the other print jobs such as printing, copying, transmission which includes setting history information, [0045]-[0048])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of displaying a selection screen for selecting the batch setting history information stored in the storing; and the controlling includes determining whether to display setting history information of a newly executed job, based on a comparison result between the setting value pertaining to the newly executed job and the setting value included in the batch setting history information of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677